Exhibit 10.1

OMNIBUS AMENDMENT No. 2

THIS OMNIBUS AMENDMENT NO. 2, dated September 6, 2013 (this “Amendment”) is
entered into by and among the Transaction Parties (defined below) and relates to
the following transaction documents (the “Transaction Documents”): (1) the
Second Amended and Restated Indenture, dated as of September 1, 2012, by and
among Marriott Vacations Worldwide Owner Trust 2011-1, as issuer (the “Issuer”),
Marriott Ownership Resorts, Inc., as servicer (the “Servicer” or “MORI”), and
Wells Fargo Bank, National Association, as indenture trustee (the “Indenture
Trustee”) and as back-up servicer (the “Back-Up Servicer”) (as amended by
Omnibus Amendment No. 1, dated January 15, 2013, by and among the parties hereto
(“Omnibus Amendment No. 1”), the “Indenture”); (2) the Amended and Restated Note
Purchase Agreement, dated September 11, 2012, by and among the Issuer, the
Servicer, MORI SPC Series Corp., as seller (the “Seller”), Marriott Vacation
Worldwide Corporation, as performance guarantor (the “Performance Guarantor” or
“MVW”), the Purchasers (as defined in the Transaction Documents) and Deutsche
Bank AG, New York Branch, as administrative agent (the “Administrative Agent”)
(as amended by Omnibus Amendment No. 1, the “Note Purchase Agreement”); (3) the
Amended and Restated Purchase Agreement, dated as of September 1, 2012, by and
between MORI and the Seller (the “Purchase Agreement”); (4) the Amended and
Restated Sale Agreement, dated as of September 1, 2012, by and between the
Seller and the Issuer (the “Sale Agreement”); (5) the Amended and Restated
Performance Guaranty, dated as of September 1, 2012, by and among the Issuer,
the Performance Guarantor and the Indenture Trustee (the “Performance
Guaranty”); (6) the Custodial Agreement, dated as of September 1, 2011, by and
among Wells Fargo Bank, National Association, as custodian (the “Custodian”),
the Issuer, the Indenture Trustee and the Servicer (the “Custodial Agreement”);
(7) the Administration Agreement, dated as of September 1, 2011, by and among
the Issuer, MORI, as administrator (the “Administrator”), the Indenture Trustee
and Wilmington Trust, National Association, as owner trustee (the “Owner
Trustee”) (the “Administration Agreement”); (8) the Amended and Restated Trust
Agreement, dated September 28, 2011, by and between MVCO Series LLC, as owner
(the “Owner” and together with the Issuer, MORI, MVW, the Seller, the
Performance Guarantor, the Administrative Agent, the Indenture Trustee, the
Servicer, the Administrator, the Back-Up Servicer, the Custodian, the Owner
Trustee, the Purchasers and the Funding Agents, the “Transaction Parties”) and
the Owner Trustee (the “Trust Agreement”); and (9) any other ancillary
documents, agreements, supplements and/or certificates entered into or delivered
in connection with the foregoing.

RECITALS

WHEREAS, the Transaction Parties desire to amend the Second Amended and Restated
Standard Definitions attached or incorporated into each of the Transaction
Documents (as amended by Omnibus Amendment No. 1, the “Second Amended and
Restated Standard Definitions”) in the manner set forth herein.



--------------------------------------------------------------------------------

WHEREAS, the Transaction Parties desire to amend the Indenture, the Note
Purchase Agreement, the Purchase Agreement and the Sale Agreement, each in the
manner set forth herein.

WHEREAS, the undersigned Purchasers and Funding Agents together constitute 100%
of the Purchasers and Funding Agents.

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and for other good and adequate consideration, the receipt and sufficiency of
which are hereby acknowledged, the Transaction Parties hereby agree as follows:

Section 1.01. Amendment to the Standard Definitions

The following definitions shall replace the corresponding definition in the
Second Amended and Restated Standard Definitions:

““Advance Rate” shall mean, with respect to the Borrowing Base Loans related to
a Borrowing Base Loan Group, the applicable Advance Rate specified in the chart
below:

 

Borrowing Base Loan Group

   Applicable Advance Rate  

Domestic Obligor No FICO Loan Group

     70 % 

FICO 550 to 599 Loan Group

     40 % 

FICO 600 to 649 Loan Group

     50 % 

FICO 650 to 699 Loan Group

     76 % 

FICO 700 to 749 Loan Group

     91 % 

FICO 750 Plus Loan Group

     96 % 

Foreign Timeshare Loan Group I

     68 % 

Foreign Timeshare Loan Group II

     40 %” 

““Borrowing Base Loan Group” means any of the Foreign Timeshare Loan Group I,
Foreign Timeshare Loan Group II, Domestic Obligor No FICO Loan Group, FICO 550
to 599 Loan Group, FICO 600 to 649 Loan Group, FICO 650 to 699 Loan Group, FICO
700 to 749 Loan Group and FICO 750 Plus Loan Group.”

““Excluded Loan Balance” as of any date of determination shall mean the sum of
the following:

(i) the amount by which the aggregate Loan Balance of all Borrowing Base Loans
relating to a Timeshare Property at an RCC Resort or a GRM Resort exceeds 10.0%
of the Aggregate Loan Balance of all Borrowing Base Loans; plus

(ii) the amount by which the aggregate Loan Balance of all Borrowing Base Loans
with an original term to stated maturity more than 120 months exceeds 30.0% of
the Aggregate Loan Balance of all Borrowing Base Loans; plus

 

2



--------------------------------------------------------------------------------

(iii) the amount by which the aggregate Loan Balance of all Borrowing Base Loans
with both an original term to stated maturity of more than 180 months and were
originated after the Closing Date, exceeds 5% of the Aggregate Loan Balance of
all Borrowing Base Loans; plus

(iv) the amount by which the aggregate Loan Balance of all Borrowing Base Loans
for which the related Obligor is a resident of the Highest State Concentration
exceeds 30.0% of the Aggregate Loan Balance of all Borrowing Base Loans; plus

(v) the amount by which the aggregate Loan Balance of all Borrowing Base Loans
for which the related Obligor is a resident of the Highest Five State
Concentration exceeds 60.0% of the Aggregate Loan Balance of all Borrowing Base
Loans, plus

(vi) the amount by which the aggregate Loan Balance of all Borrowing Base Loans
having a Foreign Obligor from the Highest Country Concentration exceeds 30.0% of
the aggregate Loan Balance of all Borrowing Base Loans having a Foreign Obligor;
plus

(vii) the amount by which the aggregate Loan Balance of all Borrowing Base Loans
having a Foreign Obligor from the Highest Three Countries Concentration exceeds
60.0% of the aggregate Loan Balance of all Borrowing Base Loans having a Foreign
Obligor; plus

(viii) the Loan Balance of any Pre-Completion Loan with more than 9 months
remaining until its Anticipated Completion Date; plus

(ix) the amount by which the aggregate Loan Balance of all Pre-Completion Loans
with 9 months or less until their respective Anticipated Completion Date exceeds
7.5% of the Aggregate Loan Balance of all Borrowing Base Loans; plus

(x) the Loan Balance of any Pre-Completion Loan for which the related Unit is
not an Available Unit as of its Anticipated Completion date; plus

(xi) the amount by which the aggregate Loan Balance of all Borrowing Base Loans
with a Loan Balance greater than $125,000 exceeds 15.0% of the Aggregate Loan
Balance of all Borrowing Base Loans; plus

(xii) the amount by which the aggregate Loan Balance of all Borrowing Base Loans
(other than Borrowing Base Loans related to an Upgrade) for which the related
Obligor did not have a Downpayment Percentage of at least 10% at the time of
purchase exceeds 10% of the Aggregate Loan Balance of all Borrowing Base Loans;
plus

(xiii) the amount by which the aggregate Loan Balance of all Borrowing Base
Loans in the FICO 550 to 599 Loan Group exceeds 5% of the Aggregate Loan Balance
of all Borrowing Base Loans; plus

(xiv) the amount by which the aggregate Loan Balance of all Borrowing Base Loans
for which the related Obligor is a Domestic Obligor with no FICO score exceeds
5% of the Aggregate Loan Balance of all Borrowing Base Loans.”

““Facility Termination Date’’ shall mean, with respect to any Purchaser Group or
Non-Conduit Committed Purchaser, September 5, 2015, as such date may be extended
in accordance with Section 2.3(c) of the Note Purchase Agreement.”

““Hedge Reserve Amounts” shall mean amounts deposited in the Hedge Reserve
Account.”

““Unused Rate” shall mean with respect to any day during an Interest Accrual
Period:

 

3



--------------------------------------------------------------------------------

(i) if the Outstanding Note Balance on such day divided by the Facility Limit is
greater than 50%, 0.55%, and

(ii) if the Outstanding Note Balance on such day divided by the Facility Limit
is less than or equal to 50%, 0.60%.”

““Usage Rate” means 1.20%.”

The following definitions shall be added to the Second Amended and Restated
Standard Definitions in the appropriate alphabetical order:

““Basel III” means “A Global Regulatory Framework for More Resilient Banks and
Banking Systems” developed by the Basel Committee on Banking Supervision,
initially published in December 2010.”

““Charges” means, with respect to Section 2.2(e) of the Note Purchase Agreement,
any external cost, fee or expense incurred by a Non-Conduit Committed Purchaser
or an Alternate Purchaser or any internal cost, fee or expense incurred by any
business of a Non-Conduit Committed Purchaser or an Alternate Purchaser managing
such Non-Conduit Committed Purchaser’s or such Alternate Purchaser’s interests
or obligations under the Note Purchase Agreement.”

““Delayed Amount” has the meaning specified in Section 2.2(e) of the Note
Purchase Agreement.”

““Delayed Funding Date” has the meaning specified in Section 2.2(e) of the Note
Purchase Agreement.”

““Delayed Funding Notice” has the meaning specified in Section 2.2(e) of the
Note Purchase Agreement.”

““Delayed Funding Purchaser” has the meaning specified in Section 2.2(e) of the
Note Purchase Agreement.”

““Delayed Funding Purchaser Group” has the meaning specified in Section 2.2(e)
of the Note Purchase Agreement.”

““Delayed Funding Reimbursement Amount” means, with respect to any Delayed
Amount of a Delayed Funding Purchaser funded by Non-Delayed Funding Purchasers
on a Funding Date, an amount equal to the excess, if any, of (a) such Delayed
Amount over (b) the amount, if any, by which the portion of any Principal
Distribution Amount paid to such Non- Delayed Funding Purchasers pursuant to
Section 3.04 of the Indenture and Servicing Agreement or of any decrease to the
Outstanding Note Balance made in accordance with Section 2.3 of the Note
Purchase Agreement, on any date during the period from and including such
Funding Date to but excluding the Delayed Funding Date for such Delayed Amount,
was greater than what it would have been had such Delayed Amount been funded by
such Delayed Funding Purchaser on such Funding Date.”

““Domestic Obligor No FICO Loan Group” means Borrowing Base Loans for which the
related Domestic Obligors do not have FICO scores.”

““ECP Asset Amount” shall mean, for any date of determination, an amount equal
to sum of (i) the Loan Balances of all Timeshare Loans and (ii) amounts on
deposit in the Trust Accounts.”

““FICO 550 to 599 Loan Group” means all Borrowing Base Loans for which the
related Domestic Obligors have FICO scores in the range from and including 550
to and including 599.”

 

4



--------------------------------------------------------------------------------

““Non-Delayed Funding Purchaser” has the meaning specified in Section 2.2(f) of
the Note Purchase Agreement.”

Section 1.02. Amendment of the Indenture

Section 3.02(e) of the Indenture shall be amended by deleting the same in its
entirety and replacing it with:

“(e) Hedge Reserve Account. Subject to the requirement that the Issuer fund the
Hedge Reserve Account when the ECP Asset Amount is less than each of (A) the sum
of $1,000,000 and the then aggregate Outstanding Note Balance and
(B) $10,000,000, the Issuer may exercise at any time an option to fund a hedge
reserve account as set forth in this Section 3.02(e) to fully or partially fund
its hedging obligations hereunder in lieu of executing Hedge Agreements by
providing notice to the Servicer, the Administrative Agent and the Indenture
Trustee. The Issuer may also on any Hedge Determination Date, Payment Date or
Funding Date, revoke its option to fund a hedge reserve account at any time by
sending written notice to the Servicer, the Administrative Agent and the
Indenture Trustee; provided that at the time of such full or partial revocation
the Implied Hedge Amount is equal to or greater than the Outstanding Note
Balance. The Issuer may elect multiple exercises and multiple revocations of its
option to fund a hedge reserve account as set forth in this Section 3.02(e).
Whenever the Issuer initially elects to exercise the Hedge Reserve Option, the
Indenture Trustee shall cause to be established and shall cause to be maintained
an account (the “Hedge Reserve Account”) for the benefit of the Noteholders. The
Hedge Reserve Account shall be an Eligible Bank Account initially established at
the Corporate Trust Office of the Indenture Trustee, bearing the designation
“Marriott Vacations Worldwide Owner Trust 2011-1 – Hedge Reserve Account, Wells
Fargo Bank, National Association, as Indenture Trustee for the benefit of the
Noteholders”. Notwithstanding the foregoing, the Issuer shall, on any given date
on which the ECP Asset Amount is less than each of (A) the sum of $1,000,000 and
the then aggregate Outstanding Note Balance and (B) $10,000,000, fund the Hedge
Reserve Account as set forth in this Section 3.02(e). The Indenture Trustee on
behalf of the Noteholders shall possess all right, title and interest in all
funds on deposit from time to time in the Hedge Reserve Account and in all
proceeds thereof. The Hedge Reserve Account shall be under the sole dominion and
control of the Indenture Trustee for the benefit of the Noteholders as their
interests appear in the Trust Estate. If, at any time, the Hedge Reserve Account
ceases to be an Eligible Bank Account, the Indenture Trustee shall within two
Business Days establish a new Hedge Reserve Account which shall be an Eligible
Bank Account, transfer any cash and/or any investments to such new Hedge Reserve
Account and from the date such new Hedge Reserve Account is established, it
shall be the “Hedge Reserve Account.” Amounts on deposit in the Hedge Reserve
Account shall be invested in accordance with Section 3.01 hereof. Funding,
withdrawals and payments from the Hedge Reserve Account shall be made in the
following manner:

(i) Funding. On each Funding Date on which the ECP Asset Amount is (A) less than
each of (1) the sum of $1,000,000 and the then aggregate Outstanding Note
Balance and (2) $10,000,000 or (B) equal to or greater than (1) the sum of
$1,000,000 and the then aggregate Outstanding Note Balance or (2) $10,000,000,
and the Issuer has elected to and not revoked such election to fund the Hedge
Reserve Account, the Issuer shall deposit or shall cause to be deposited into
the Hedge Reserve Account the amount necessary to cause the amount on deposit in
the Hedge Reserve Account to be equal to the Hedge Reserve Account Required
Balance (after giving effect to the Increase on such Funding Date, existing
Hedge Agreements and Hedge Agreements entered into in respect of such Funding
Date) and thereafter, on each Payment Date, if the amount on deposit in the
Hedge Reserve Account (after giving effect to any deposit of the applicable
portion of the proceeds of any Increase on such Payment Date) is less than the
Hedge Reserve Account Required Balance, a deposit shall be made to the Hedge
Reserve Account, to the extent of Available Funds as provided in Section 3.04
hereof.

(ii) Hedge Trigger Event. Upon the occurrence of a Hedge Trigger Event, if the
ECP Asset Amount is equal to or greater than (A) the sum of $1,000,000 and the
then aggregate Outstanding Note Balance or (B) $10,000,000, the Issuer shall, no
later than 15 calendar days

 

5



--------------------------------------------------------------------------------

thereafter, purchase or cause to be purchased a Hedge Agreement that meets the
requirements of Sections 3.03(b) and such that the Hedge Agreements collectively
provide for a notional amount at least equal to, in the aggregate, 90% of the
Outstanding Note Balance (after giving effect to the reduction of the
Outstanding Note Balance due to the issuance of any Exchange Notes pursuant to
Section 2.13 hereof on such date). The Indenture Trustee shall, as directed by
the Issuer and the Administrative Agent, to the extent of funds available in the
Hedge Reserve Account, either (i) pay the applicable Hedge Agreement premium to
the related Hedge Counterparty, or (ii) in the event the Issuer provides the
Indenture Trustee with evidence that it has already paid such premium, reimburse
the Issuer. To the extent there are funds remaining in the Hedge Reserve Account
following the payment of such Hedge Agreement premium, the Indenture Trustee
shall withdraw such funds from the Hedge Reserve Account and deposit such funds
into the Collection Account as Available Funds for the immediately following
Payment Date. To the extent that the Issuer fails to purchase or cause to be
purchased the Hedge Agreement following a Hedge Trigger Event in the timeframe
described above, the Administrative Agent is authorized to obtain such Hedge
Agreement on behalf of the Issuer and to direct the Indenture Trustee to
withdraw from the Hedge Reserve Account, to the extent of funds available
therein, the applicable Hedge Agreement premium and to pay such amount to the
related Hedge Counterparty.

(iii) Payment in Full. To the extent that on the Payment Date on which the
Outstanding Note Balance will be reduced to zero, there are amounts on deposit
in the Hedge Reserve Account, the Indenture Trustee shall withdraw all amounts
on deposit in the Hedge Reserve Account and shall deposit such amounts into the
Collection Account.

(iv) Amounts in Excess of Hedge Reserve Account Required Balance. If, on any
Payment Date, amounts on deposit in the Hedge Reserve Account are greater than
the Hedge Reserve Account Required Balance (after giving effect to all other
distributions and disbursements on such Payment Date), the Indenture Trustee
shall, based on the Monthly Servicer Report, withdraw funds in excess of the
Hedge Reserve Account Required Balance from the Hedge Reserve Account and
deposit such funds into the Collection Account as Available Funds on such
Payment Date for application in accordance with Section 3.04 hereof. If on any
Hedge Determination Date, Funding Date or Payment Date, the Issuer has revoked
its election, in whole or in part, to fund the Hedge Reserve Account, provided
that the Implied Hedge Amount is equal to or greater than the Outstanding Note
Balance and the Issuer has otherwise complied with the Hedge Requirements,
amounts on deposit in the Hedge Reserve Account shall be deposited in the
Collection Account as Available Funds.

(v) Facility Termination Date. On the Payment Date immediately following each
Facility Termination Date on which Exchange Notes are being issued by the Issuer
pursuant to Section 2.13, the Indenture Trustee acting at the direction of the
Servicer, shall withdraw from the Hedge Reserve Account an amount equal to the
excess of (i) the amount of cash or other immediately available funds on deposit
in the Hedge Reserve Account on such Payment Date over (ii) the amount withdrawn
in accordance with the second sentence of Section 3.02(e)(ii) above, and pay
such amount, free and clear of the Lien of this Indenture and Servicing
Agreement, to the indenture trustee under the related Exchange Notes Indenture,
for deposit into the hedge reserve account for such Exchange Notes; or if no
hedge reserve account has been established for such Exchange Notes, into the
related collection account for distribution in accordance with the indenture for
such Exchange Notes.”

Section 3.03 of the Indenture shall be amended by deleting the same in its
entirety and replacing it with:

“Section 3.03 Hedge Agreements and Hedge Reserve Accounts.

(a) The Issuer shall, so long as the Notes remain unpaid and the ECP Asset
Amount is less than each of (A) the sum of $1,000,000 and the then aggregate
Outstanding Note Balance and (B) $10,000,000, provide Hedge Reserve Amounts in
accordance with this Section 3.03; provided, however,

 

6



--------------------------------------------------------------------------------

that, on any date on which the ECP Asset Amount is equal to or greater than
(A) the sum of $1,000,000 and the then aggregate Outstanding Note Balance or
(B) $10,000,000, the Issuer shall provide Hedge Agreements and/or Hedge Reserve
Amounts in accordance with the terms described in this Section 3.03 (the “Hedge
Requirements”).

(b) Hedge Agreements.

(i) Each Hedge Agreement shall either be in the form of an interest rate cap or
an interest rate swap, or a combination thereof, in each case between the Issuer
and a Qualified Hedge Counterparty, with an effective date on or prior to a
Funding Date.

(ii) In the case of an interest rate swap, the related Hedge Agreement shall
provide for the payment on each Payment Date to the related Hedge Counterparty
of interest on the notional amount thereof at a fixed rate per annum and the
payment to the Indenture Trustee for deposit into the Collection Account of a
floating rate per annum equal to the LIBOR Rate for each Interest Accrual
Period; provided that the Issuer and the Hedge Counterparties may, subject to
the related Hedge Agreements, make payments on a net basis; provided, further,
that the fixed rate per annum paid to a Hedge Counterparty under an interest
rate swap shall not exceed the weighted average coupon for the Borrowing Base
Loans as of the last day of the related Due Period, less 8.50%.

(iii) In the case of an interest rate cap, the related Hedge Agreement shall
provide for the payment by the Hedge Counterparty to the Indenture Trustee for
deposit into the Collection Account on each Payment Date if the LIBOR Rate is
greater than the Required Cap Rate for the related Interest Accrual Period, if
any.

(iv) Any confirmation related to the ISDA Master Agreement and schedule thereto
or long form confirmation, in each case, in the form of interest rate swaps,
shall terminate on the last day that the Notes are assumed to be Outstanding
based on the Hedge Amortization Schedules.

(v) Each Hedge Agreement may permit, if the related Hedge Counterparty fails to
meet the rating requirements in clause (a) of the definition of Qualified Hedge
Counterparty, such related Hedge Counterparty to post collateral to secure its
obligations under the related Hedge Agreement. To the extent such Hedge
Agreement permits the posting of collateral, such Hedge Agreement shall require
the following terms (the “Hedge Agreement Collateral Posting Requirements”):

(A) the Hedge Counterparty shall, within 15 days’ of failing to meet such rating
requirement, secure its obligations under the related Hedge Agreement, by
posting collateral to the Indenture Trustee for deposit into the Hedge
Collateral Account in an amount equal to the Hedge Collateral Amount;

(B) the Hedge Counterparty shall, at least on a weekly basis, mark-to-market the
related Hedge Agreement (pursuant to the terms thereof) and post additional
collateral, as necessary such that the amount on deposit in the Hedge Collateral
Account is at least equal to the Hedge Collateral Amount; and

(C) “Hedge Collateral Amount” shall mean with respect to a Hedge Counterparty
that has been downgraded below the rating requirements in clause (a) of the
definition of Qualified Hedge Counterparty, the following:

 

  (1) If the Hedge Counterparty has a long-term unsecured debt rating of below
“A” from S&P or a short-term unsecured debt rating below “A-1” from S&P but has
a long-term unsecured debt rating of at least BBB+ from S&P, the Hedge
Collateral Amount shall be calculated using the following formula:

 

7



--------------------------------------------------------------------------------

Max[0, MtM]

 

  (2) If the Hedge Counterparty has a long-term unsecured debt rating of below
“BBB+” from S&P or a short-term unsecured debt rating below “A-2” from S&P but
has a long-term unsecured debt rating of at least BBB- from S&P, the Hedge
Collateral Amount shall be calculated using the following formula:

Max[0, MtM + (4% * notional amount of Hedge Agreement)]

“MtM” = Mark-to-market value of the Hedge Agreement. For the avoidance of doubt,
the Mark-to-market value shall be expressed as a negative number if the Issuer
is net out-of-the-money with respect to the Hedge Agreement and as a positive
number if the Issuer is net in-the-money with respect to the Hedge Agreement.

(vi) Immediately upon receipt, the Indenture Trustee shall deposit all amounts
received in respect of the Hedge Agreements into the Collection Account (other
than amounts in respect of the Hedge Agreement Collateral Posting Requirements,
which shall be deposited into the Hedge Collateral Account). Other than
amendments or modifications to effect the adjustments to the notional amount of
the Hedge Agreements required by this Section 3.03, any consents, directions or
approvals of amendments or modifications to a Hedge Agreement required to be
given by the Indenture Trustee under the Hedge Agreement will require the
direction of the Required Facility Investors.

(vii) Upon notice or knowledge of any Hedge Event of Default or Termination
Event, any party hereto shall provide notice to the other parties hereto and the
Hedge Counterparty.

(viii) The Issuer agrees that if any Hedge Counterparty ceases to be a Qualified
Hedge Counterparty, unless 100% of the Purchasers agree that such Hedge
Counterparty shall continue, the Issuer shall have five (5) Business Days (x) to
cause such Hedge Counterparty to assign its obligations under the related Hedge
Agreement to a new Qualified Hedge Counterparty (or such Hedge Counterparty
shall have five (5) Business Days to again become a Qualified Hedge
Counterparty), (y) to obtain a guarantor (with such form of guarantee meeting
S&P’s then current criteria) that meets the definition of Qualified Hedge
Counterparty, or (z) to obtain a substitute Hedge Agreement, together with the
related Qualified Hedge Counterparty’s acknowledgement of the pledge by the
Issuer to the Indenture Trustee of the Issuer’s rights under such Hedge
Agreement provided, that the Issuer shall not terminate ineligible Hedge
Agreements until the related substitute Hedge Agreements are effective.

(ix) Three Business Days prior to (1) each Funding Date, and (2) each Hedge
Determination Date, the Servicer, on behalf of the Issuer shall, provide to the
Administrative Agent a timeshare loan data file with sufficient information so
that, if required, the Administrative Agent may prepare the Hedge Amortization
Schedule. Subject to the timely delivery of information by the Servicer, with
respect to each Funding Date and each Hedge Determination Date, the
Administrative Agent shall provide the Issuer and the Servicer with the Hedge
Amortization Schedule no later than two (2) Business Days thereafter.

(x) Subject to the limitation on Hedge Agreements in the form of interest rate
swaps set forth in Section 3.03(b)(xii), without affecting the Issuer’s
obligations under Section 3.03(b)(viii), the parties hereto agree that the Hedge
Requirements do not obligate the Issuer to cause the Hedge Counterparty to
terminate, assign or collateralize its Hedge Agreement as a result of such Hedge
Counterparty no longer satisfying the definition of Qualified Hedge
Counterparty,

 

8



--------------------------------------------------------------------------------

and, consequently, the Issuer may be party to multiple Hedge Agreements and/or
interest rate swaps or interest rate caps with counterparties which are
Qualified Hedge Counterparties as well as counterparties that are not Qualified
Hedge Counterparties, all collectively having an aggregate notional amount in
excess of 100% of the Outstanding Note Balance.

(xi) In the event the Issuer shall execute a Securitization Take-Out
Transaction, whereby all of the Outstanding Note Balance of the Notes is repaid,
it shall terminate all confirmations related to the ISDA Master Agreement and
schedules thereto or long form confirmations, in each case, in the form of
interest rate swaps.

(xii) The notional amount of Hedge Agreements in the form of interest rate swaps
may not exceed 105% of Outstanding Note Balance.

(c) Hedge Reserve Option and Hedge Reserve Amounts. So long as no Hedge Trigger
Event has occurred, in lieu of providing Hedge Agreements, the Issuer may, upon
prior written notice to the Administrative Agent, elect to exercise the Hedge
Reserve Option and to deposit Hedge Reserve Amounts equal to the Hedge Reserve
Account Required Balance in the Hedge Reserve Account.

(d) Notional Amounts and Adjustments.

(i) the Issuer shall, on each Hedge Determination Date, ensure that
collectively, the Hedge Agreements and the Hedge Reserve Amounts cause the
Implied Hedged Amount to be equal to or greater than the Outstanding Note
Balance;

(ii) the Issuer shall, as of each Funding Date, cause the notional amount of the
Hedge Agreements to be adjusted, enter into new Hedge Agreements and/or make
additional deposits to the Hedge Reserve Account such that the Implied Hedged
Amount shall be equal to or greater than the Outstanding Note Balance;

(iii) the Issuer shall, on each Funding Date, adjust (A) the Hedge Agreements to
reflect the Required Cap Rate (in the case of a Hedge Agreement in the form of
an interest rate cap) if such Hedge Agreements provides for a cap rate which is
below the Required Cap Rate; and (B) the termination date of the Hedge
Agreements in accordance with the Hedge Amortization Schedule following such
Funding Date; and

(iv) on any Funding Date, (A) any Hedge Reserve Amounts to be deposited to the
Hedge Reserve Account and (B) any additional premium, termination payment or
other out-of-pocket costs and expenses relating to the adjustments to the Hedge
Agreements, or new Hedge Agreements shall be funded by the Issuer from the
proceeds of the related Increase.”

Section 1.03. Amendment of the Note Purchase Agreement

Section 2.2 of the Note Purchase Agreement shall be amended by deleting the same
in its entirety and replacing it with:

“Section 2.2 Initial Funding Date; Increase of Purchaser Invested Amounts.

(a) Upon the terms and subject to the conditions set forth in the Original Note
Purchase Agreement on the Initial Funding Date the Issuer sold a Note to each
Funding Agent (on behalf of the related Conduit and Alternate Purchasers which
are members of the related Purchaser Group) and each Non-Conduit Committed
Purchaser, as described in Section 2.1. Upon the terms and subject to the
conditions set forth herein, on any Business Day after the Amendment Effective
Date (x) the Issuer may, at its option, sell to each Non-Conduit Committed
Purchaser and each Funding Agent for a Purchaser Group, and (y) (1) each
Non-Conduit Committed Purchaser shall purchase from the Issuer, and (2) each
Conduit may, in its sole discretion, purchase from the Issuer, and/or each such
Alternate Purchaser shall, in

 

9



--------------------------------------------------------------------------------

accordance with subsection 2.2(b), purchase from the Issuer, in each case
without recourse except as provided herein and in the other Facility Documents,
prior to the Purchaser Termination Date with respect to such Non-Conduit
Committed Purchaser or such Purchaser Group, an increase (an “Increase”) in the
outstanding amounts under the Notes (the amount of each such Increase, a “Notes
Increase Amount”) at the request of the Issuer in accordance with Section 2.11
of the Indenture and Servicing Agreement; provided, however, that:

(i) the Purchaser Invested Amount with respect to each Purchaser Group or
Non-Conduit Committed Purchaser shall not exceed the Purchaser Commitment Amount
for such Purchaser Group or Non-Conduit Committed Purchaser after giving effect
to such Increase;

(ii) the Issuer, the Seller, the Servicer and the Performance Guarantor, as
applicable, shall have complied in all material respects with all of their
respective covenants and agreements contained in this Agreement, the Indenture
and Servicing Agreement, the Sale Agreement, the Purchase Agreement and any
other Facility Document, as applicable;

(iii) the Purchaser Termination Date has not occurred and no Amortization Event,
Potential Amortization Event, Servicer Event of Default, Potential Servicer
Event of Default, Event of Default, or Potential Event of Default shall have
occurred and be continuing on such Funding Date, and no Amortization Event,
Potential Amortization Event, Servicer Event of Default, Potential Servicer
Event of Default, Event of Default, or Potential Event of Default would occur
after giving effect to such Increase;

(iv) by 3:00 P.M. (New York City time), at least three (3) Business Days
preceding each proposed Funding Date, the Issuer shall have delivered to the
Administrative Agent, each Funding Agent and each Non-Conduit Committed
Purchaser an electronic copy of a “Borrowing Notice” in substantially the form
of Exhibit D hereto which will contain a certification of an authorized officer
of the Issuer stating that the Outstanding Note Balance will not exceed the
Borrowing Base after giving effect to such Increase, which certificate will set
forth the Borrowing Base and provide all data used (or requested by the
Administrative Agent), in Excel format, to calculate the Borrowing Base as of
such Funding Date (including without limitation (a) the Aggregate Loan Balance
of the Borrowing Base Loans and the aggregate Loan Balance of each Borrowing
Base Loan Group, (b) the Excluded Loan Balance and the Excluded Loan Group
Balances, and (c) the Advance Rates used for the related Additional Timeshare
Loans);

(v) after giving effect to such Increase, the Outstanding Note Balance will not
exceed the Borrowing Base;

(vi) after giving effect to such Increase, the Outstanding Note Balance will not
exceed the Facility Limit;

(vii) the Issuer shall have deposited (or caused to be deposited) into the
Reserve Account (without giving effect to the deposit of any Available Funds
pursuant to Section 3.04 of the Indenture and Servicing Agreement) an amount
equal to the amount, if any, necessary to cause the amount in the Reserve
Account to equal the Reserve Account Required Balance after giving effect to
such Increase;

(viii) [Reserved].

(ix) with respect to any Funding Date, (A) the Hedge Agreements shall have been
adjusted, new Hedge Agreements shall have been entered into and/or additional
deposits to the Hedge Reserve Account shall have been made such that the Implied
Hedged Amount is equal to or greater than the Outstanding Note Balance after
giving effect to such Increase and (B) the Hedge Amortization Schedule shall
have been adjusted in accordance with the Hedge Requirements;

 

10



--------------------------------------------------------------------------------

(x) all of the representations and warranties of the Issuer, the Seller, the
Servicer and the Performance Guarantor made herein and in any other Facility
Document shall be true and correct as of such date (except to the extent any
such representation or warranty expressly relates to an earlier date including
representations and warranties made as to financial information which is
presented as of a specific date and public filings which relate to their day of
filing, each of which shall be true and correct as of such earlier date);

(xi) on or prior to such Funding Date, the Custodian shall have possession of
each original Timeshare Loan and the related Timeshare Loan File and shall have
acknowledged to the Indenture Trustee and the Administrative Agent such
possession and its undertaking to hold each such original Timeshare Loan and the
related Timeshare Loan File for purposes of perfection of the Indenture
Trustee’s interests in such original Timeshare Loans and the related Timeshare
Loan File; provided that the fact that any document not required to be in its
respective Timeshare Loan File pursuant to the Purchase Agreement or Sale
Agreement is not in the possession of the Custodian in its respective Timeshare
Loan File shall not constitute a failure to satisfy this condition;

(xii) the Issuer shall have delivered an updated Schedule of Timeshare Loans for
all Borrowing Base Loans to the Administrative Agent;

(xiii) all conditions precedent and other obligations related to the delivery,
conveyance and Grant of the related Additional Timeshare Loans in Section 4 of
the Purchase Agreement, Section 4 of the Sale Agreement and Sections 4.02 and
4.03 of the Indenture and Servicing Agreement have been satisfied; and

(xiv) the Notes Increase Amount is at least $1,000,000.

On each Funding Date, each Purchaser Group shall pay to the related Funding
Agent, and each Funding Agent and Non-Conduit Committed Purchaser shall pay to
the Issuer pursuant to the instructions in the related Borrowing Notice,
immediately available funds in an amount equal to the Commitment Percentage with
respect to such Purchaser Group or Non-Conduit Committed Purchaser of the Notes
Increase Amount with respect to such Funding Date.

(b) Each Conduit may fund any Increase in accordance with the terms of
Section 2.2(a); provided, however, that if a Conduit elects not to fund its
entire Commitment Percentage of the Notes Increase Amount with respect to any
Funding Date or if any Funding Agent otherwise provides notice to the
Administrative Agent that the Alternate Purchasers in the Purchaser Group with
respect to which it is acting as Funding Agent will provide such funding, the
Issuer shall be deemed to have requested that such Alternate Purchasers fund
such portion of the Notes Increase Amount and each such Alternate Purchaser
shall fund its Alternate Purchaser Percentage of such portion of the Notes
Increase Amount if the conditions set forth in Section 2.2(a) hereof are
satisfied. Absent the circumstances described in the proviso in the immediately
preceding sentence, the Issuer may not request any Alternate Purchaser to fund
any portion of any Notes Increase Amount.

(c) In the event the Issuer requests any Increase, the Issuer shall indemnify
each Purchaser against any loss or expense incurred by such Purchaser, either
directly or indirectly (including, in the case of a Conduit, through a Liquidity
Agreement), as a result of any failure by the Issuer to complete any such
Increase (other than as a result of an election by a Conduit not to fund such
Increase or the failure of an Alternate Purchaser or Non-Conduit Committed
Purchaser to fund such Increase) including, without limitation, any loss or
reasonable out-of-pocket expenses incurred by any such Purchaser, either
directly or indirectly (including, in the case of a Conduit, pursuant to a
Liquidity Agreement), by reason of the liquidation or reemployment of funds
acquired by any such Conduit (or any Liquidity Provider), any such Alternate
Purchaser or any such Non-Conduit Committed Purchaser (including, without
limitation, funds obtained by issuing commercial paper or promissory notes or
obtaining deposits as loans from third parties) to fund such Increase; provided,
however, that no Purchaser shall be entitled to indemnification under this
subsection (c) to the extent of any loss or expense which results from the gross
negligence or willful misconduct of such Purchaser.

 

11



--------------------------------------------------------------------------------

(d) The acceptance of funds by the Issuer pursuant to this Section 2.2 in
connection with an Increase shall be deemed to be a certification by the Issuer
that the conditions specified in clauses (i) through (xiii) of Section 2.2(a)
have been satisfied with respect to such Increase.

(e) Notwithstanding the foregoing, if any Non-Conduit Committed Purchaser or
Alternate Purchaser who shall have previously notified the Issuer in writing, in
substantially the form of Exhibit E hereto, that it has incurred Charges
directly related to and as a result of the “liquidity coverage ratio” under
Basel III in respect of its Commitment hereunder or any Liquidity Agreement, or
its interest in the Notes, such Non-Conduit Committed Purchaser or Alternate
Purchaser may, upon receipt of a Borrowing Notice pursuant to Section 2.2(a)
hereof, notify the Issuer in writing by 5:00 P.M. (New York City time) two
Business Days prior to the Funding Date specified in such Borrowing Notice, in
substantially the form of Exhibit F hereto (a “Delayed Funding Notice”), of its
intent to fund its Commitment of the related Notes Increase Amount (such amount,
the “Delayed Amount”) on a Business Day that is on or before the thirty-fifth
(35th) day following the date of delivery by such Non-Conduit Committed
Purchaser or Alternate Purchaser of such Delayed Funding Notice (the “Delayed
Funding Date”) rather than on the date specified in such Borrowing Notice. If
any Non-Conduit Committed Purchaser or Alternate Purchaser provides a Delayed
Funding Notice to the Issuer following the delivery by the Issuer of a Borrowing
Notice, the Issuer may revoke such Borrowing Notice. No Purchaser Group that
includes an Alternate Purchaser that has provided a Delayed Funding Notice in
respect of an Increase and no Non-Conduit Committed Purchaser that has provided
a Delayed Funding Notice in respect of an Increase (each a “Delayed Funding
Purchaser”) shall be considered to be in default of its obligation to fund its
Delayed Amount pursuant to Section 2.2(a) hereunder unless and until it has
failed to fund the Delayed Funding Reimbursement Amount with respect to such
Delayed Amount on or before the Delayed Funding Date. For the avoidance of
doubt, Delayed Funding Purchasers shall be required to fund their respective
Delayed Funding Amounts regardless of the occurrence of an Amortization Event,
Potential Amortization Event, Servicer Event of Default, Potential Servicer
Event of Default, Event of Default, or Potential Event of Default which occurs
during the period from and including the related Funding Date to and including
the related Delayed Funding Date.

(f) If (i) one or more Delayed Funding Purchasers provide a Delayed Funding
Notice to the Issuer in respect of any Borrowing Notice and (ii) the Issuer
shall not have revoked the Borrowing Notice prior to the Business Day preceding
such Funding Date, the Administrative Agent shall, by no later than 12:00 P.M.
(New York City time) on the Business Day preceding such Funding Date, direct
each Purchaser Group and each Non-Conduit Committed Purchaser that is not a
Delayed Funding Purchaser with respect to such Funding Date (each a “Non-Delayed
Funding Purchaser”) to fund an additional portion of such Notes Increase Amount
on such Funding Date equal to such Non-Delayed Funding Purchaser’s proportionate
share (based upon such Non-Delayed Funding Purchaser’s Percentage Interest
relative to the sum of the Commitments of all Non-Delayed Funding Purchasers) of
the aggregate Delayed Amounts with respect to such Funding Date; provided,
however, that in no event shall a Non-Delayed Funding Purchaser be required to
fund any amounts in excess of its Commitment. Subject to Section 2.2(a) hereof,
in the case of a Non-Delayed Funding Purchaser that is a Non-Conduit Committed
Purchaser, such Non-Conduit Committed Purchaser hereby agrees, or, in the case
of a Non-Delayed Funding Purchaser that is a Purchaser Group, the Conduit in
such Purchaser Group may agree, in its sole discretion, and the Alternate
Purchasers in such Purchaser Group hereby agree, to fund such portion of the
Increase on such Funding Date.

(g) After the Non-Delayed Funding Purchasers fund a Delayed Amount on any
Funding Date in accordance with Section 2.2(f), the Delayed Funding Purchaser in
respect of such Delayed Amount will be obligated to fund the Delayed Funding
Reimbursement Amount with respect to such Delayed Amount on or before its
Delayed Funding Date, irrespective of whether Issuer would be able to satisfy
the conditions set forth in Section 2.2(a) to an Increase, in an amount equal to
such Delayed Funding Reimbursement Amount on such Delayed Funding Date. Such
Delayed Funding Purchaser shall fund such Delayed Funding Reimbursement Amount
on such Delayed Funding Date by paying such

 

12



--------------------------------------------------------------------------------

amount to the Administrative Agent in immediately available funds, and the
Administrative Agent shall distribute such funds to each such Non-Delayed
Funding Purchaser, pro rata based on the relative amount of such Delayed Amount
funded by such Non-Delayed Funding Purchaser on such Funding Date pursuant to
Section 2.2(f).”

Section 3.1(m) of the Note Purchase Agreement shall be amended by deleting the
same in its entirety and replacing it with:

“Audits. Each of the Administrative Agent, each Funding Agent and each Purchaser
and their respective agents and representatives shall also have the right to
discuss the Issuer’s affairs with the officers and employees of the Issuer and
Issuer’s independent accountants and to verify under appropriate procedures the
validity, amount, quality, quantity, value and condition of, or any other matter
relating to, the Trust Estate, including causing the Issuer or the Servicer, or
any officers or employees of the Issuer or the Servicer to work with the
Administrative Agent, the Funding Agents or the Purchasers to contact the
Obligors to confirm amounts outstanding under such Obligor’s Timeshare Loan and
matters related thereto. In connection with all audits performed under this
Agreement, the Administrative Agent shall (i) use reasonable efforts to
coordinate the staffing and timing of such audits in order to minimize the cost
and expense thereof and to the extent possible have such audits conducted by all
parties at the same time and (ii) engage an auditor that is satisfactory to the
Majority Facility Investors; provided that, the Administrative Agent shall not
engage an auditor that was engaged and did not provide the results of the audit
related to the immediately preceding audit engagement under this Agreement to
any Funding Agent or Purchaser (for any reason whatsoever) unless each of the
Funding Agents and Purchasers consent to such engagement. The Administrative
Agent shall also solicit input from the Funding Agents and Purchasers with
respect to the scope of such coordinated audit. Upon the completion of any audit
by or on behalf of the Administrative Agent, the Administrative Agent shall
provide copies of the results thereof to each Non-Conduit Committed Purchaser
and each Funding Agent on behalf of the related Purchaser Group. The number and
frequency of any such audits prior to the occurrence of an Event of Default,
Servicer Event of Default or Amortization Event shall be not more frequently
than annually (excluding any audits conducted during the continuance of an Event
of Default, Servicer Event of Default or Amortization Event), and after the
occurrence and continuance of an Event of Default, Servicer Event of Default or
Amortization Event, with such greater frequency as may be determined by the
Administrative Agent in its sole discretion or at the direction of the Majority
Facility Investors. Each such audit shall be at the expense of the Issuer. For
the avoidance of doubt, expenses associated with due diligence meetings shall be
governed by Section 3.1(l) above. The Issuer acknowledges and agrees that the
Administrative Agent shall conduct an audit on or after the earlier of (i) 60
days after the first Funding Date to occur after September 6, 2013 and
(ii) March 31, 2014.”

The documents attached hereto as Annex A shall be added to the Note Purchase
Agreement as Exhibit E and Exhibit F, respectively.

Section 1.04. Amendment to Schedule I of the Purchase Agreement and the Sale
Agreement

Clause (tt) of Schedule I to each of the Purchase Agreement and the Sale
Agreement shall be amended by deleting the same in its entirety and replacing it
with:

“(tt) If the related Obligor is a Domestic Obligor, to the extent such Obligor
has a FICO Score, such FICO score is at least 550.”

The following clause (fff) shall be added to Schedule I of each of the Purchase
Agreement and the Sale Agreement in the appropriate alphabetical order:

“(fff) If such Timeshare Loan is a Borrowing Base Loan related to the FICO 550
to 599 Loan Group, such Borrowing Base Loan does not, when aggregated with all
other Borrowing Base Loans related to the FICO 550 to 599 Loan Group, cause the
weighted average seasoning of Borrowing Base Loans related to the FICO 550 to
599 Loan Group, to be less than 30 months.”

 

13



--------------------------------------------------------------------------------

Section 1.05. Amendment to Address of the Issuer and the Owner Trustee

All references to the address of the Issuer in the Transaction Documents and any
exhibits thereto shall be amended by deleting the same in its entirety and
replacing it with:

Marriott Vacations Worldwide Owner Trust 2011-1

c/o Wilmington Trust, National Association

1100 North Market Street

Wilmington, Delaware 19890

Attention: Assistant Vice President

Facsimile Number: (302) 636-5137

Telephone Number: (302) 636-4140

All references to the address of the Owner Trustee in the Transaction Documents
and any exhibits thereto shall be amended by deleting the same in its entirety
and replacing it with:

Wilmington Trust, National Association

1100 North Market Street

Wilmington, Delaware 19890

Attention: Assistant Vice President

Facsimile Number: (302) 636-5137

Telephone Number: (302) 636-4140

Section 2.01. Representations and Warranties

MVW, MORI, the Seller and the Issuer hereby represent and warrant to each of the
other Transaction Parties that, after giving effect to this Amendment: (a) the
representations and warranties set forth in each of the Transaction Documents by
each of MVW, MORI, the Seller and the Issuer are true and correct in all
material respects on and as of the date hereof, with the same effect as though
made on and as of such date (except to the extent that any representation and
warranty expressly relates to an earlier date, then such earlier date), (b) on
the date hereof, no Default has occurred and is continuing, and (c) the
execution, delivery and performance of this Amendment in accordance with its
terms and the consummation of the transactions contemplated hereby by any of
them do not and will not (i) require any consent or approval of any Person,
except for consents and approvals that have already been obtained, (ii) violate
any applicable law, or (iii) contravene, conflict with, result in a breach of,
or constitute a default under their organization documents, as the same may have
been amended or restated, or contravene, conflict with, result in a breach of or
constitute a default under (with or without notice or lapse of time or both) any
indenture, agreement or other instrument, to which such entity is a party or by
which it or any of its properties or assets may be bound.

 

14



--------------------------------------------------------------------------------

Section 2.02. References in all Transaction Documents.

To the extent any Transaction Document contains a provision that conflicts with
the intent of this Amendment, the parties agree that the provisions herein shall
govern.

Section 2.03. Counterparts.

This Amendment may be executed (by facsimile or otherwise) in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
such counterparts shall constitute but one and the same instrument.

Section 2.04. Governing Law.

THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
SUBSTANTIVE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO
BE PERFORMED IN THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE TRANSACTION PARTIES SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 2.05. Severability of Provisions.

If any one or more of the covenants, agreements, provisions or terms of this
Amendment shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Amendment and shall in no way
affect the validity or enforceability of the other provisions of this Amendment.

Section 2.06. Continuing Effect.

Except as expressly amended hereby, each Transaction Document shall continue in
full force and effect in accordance with the provisions thereof and each
Transaction Document is in all respects hereby ratified, confirmed and
preserved.

Section 2.07. Successors and Assigns.

This Amendment shall be binding upon and inure to the benefit of the Transaction
Parties and their respective successors and permitted assigns.

Section 2.08 No Bankruptcy Petition.

(a) Each party hereto hereby covenants and agrees that, prior to the date which
is one year and one day after the payment in full of all outstanding Related
Commercial Paper or other indebtedness of a Conduit, it will not institute
against, or join any other Person in instituting against a Conduit any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States or any other jurisdiction with authority over such Conduit.
The provisions of this Section 2.08(a) shall survive the termination of this
Agreement.

 

15



--------------------------------------------------------------------------------

(b) Each party hereto hereby covenants and agrees that, prior to the date which
is one year and one day after the payment in full of all Notes and Exchange
Notes, it will not institute against, or join any other Person in instituting
against the Issuer or the Seller any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States. The provisions of this
Section 2.08(b) shall survive the termination of this Agreement.

[Signature pages follow]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties below have caused this Amendment to be duly
executed by their respective duly authorized officers of the day and year first
above written.

 

MARRIOTT VACATIONS WORLDWIDE OWNER TRUST 2011-1, as Issuer By:   Wilmington
Trust, National Association,   not individually, but solely in its capacity as  
Owner Trustee By:   /s/ Rita Marie Ritrovato   Name: Rita Marie Ritrovato  
Title:   Assistant Vice President Address for notices: c/o Wilmington Trust,
National Association 1100 North Market Street Wilmington, Delaware 19801
Attention: Rita Marie Ritrovato Telephone Number: (302) 636-5137 Facsimile
Number: (302) 636-4140 MORI SPC SERIES CORP., as Seller By:   /s/ Greg A.
Langford   Name: Greg A. Langford   Title:   President Address for notices: 6649
Westwood Boulevard Orlando, Florida 32821 Attention: General Counsel Telephone:
(407) 206-6000 Facsimile: (407) 513-6680

 

Omnibus Amendment No. 2



--------------------------------------------------------------------------------

MARRIOTT OWNERSHIP RESORTS, INC.,

in its individual capacity and as Servicer and

Administrator

By:   /s/ Joseph J. Bramuchi   Name: Joseph J. Bramuchi   Title: Vice President
Address for notices: 6649 Westwood Boulevard Orlando, Florida 32821 Attention:
General Counsel Telephone: (407) 206-6000 Facsimile: (407) 513-6680

MARRIOTT VACATIONS WORLDWIDE

CORPORATION, as Performance Guarantor

By:   /s/ Joseph J. Bramuchi   Name: Joseph J. Bramuchi   Title: Vice President
Address for notices: 6649 Westwood Boulevard Orlando, Florida 32821 Attention:
General Counsel Telephone: (407) 206-6000 Facsimile: (407) 513-6680

 

Omnibus Amendment No. 2



--------------------------------------------------------------------------------

MVCO SERIES LLC, as Owner By:   /s/ Greg A. Langford   Name: Greg A. Langford  
Title: President Address for notices: 6649 Westwood Boulevard Orlando, Florida
32821 Attention: General Counsel Telephone: (407) 206-6000 Facsimile:
(407) 513-6680

 

Omnibus Amendment No. 2



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Indenture Trustee, Back-Up

Servicer and Custodian

By:   /s/ Jennifer C. Westberg   Name: Jennifer C. Westberg   Title:   Vice
President Address for notices: Wells Fargo Bank, National Association MAC
N9311-161 Sixth Street & Marquette Avenue Minneapolis, Minnesota 55479
Attention: Corporate Trust

Services/Asset-Backed Administration

Facsimile Number: (612) 667-3539 Telephone Number: (612) 667-8058

WILMINGTON TRUST, NATIONAL

ASSOCIATION, not in its individual capacity, but

solely as Owner Trustee

By:   /s/ Rita Marie Ritrovato Name:   Rita Marie Ritrovato Title:   Assistant
Vice President Address for notice: Wilmington Trust, National Association 1100
North Market Street Mail Code: MD1-WD22 Wilmington, Delaware, 19801 Attention:
Rita Marie Ritrovato Telephone Number: (302) 636-5137 Facsimile Number:
(302) 636-4140

 

Omnibus Amendment No. 2



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent By:   /s/ Jay Steiner
  Name: Jay Steiner   Title:   Managing Director By:   /s/ Robert Sheldon  
Name: Robert Sheldon   Title:   Managing Director Address for notices: 60 Wall
Street New York, New York 10005 Attention: Mary Conners Telephone:
(212) 250-4731 Facsimile: (212) 797-5300 Accounts Name: Commercial Loan Dep ABA
Number: 021-001-033

Bank Name: Deutsche Bank Trust Company

Americas

Account Number: 99401268 Attention: Lee Joyner Ph. 904-527-6438 Reference: MVWOT
2011-1

 

Omnibus Amendment No. 2



--------------------------------------------------------------------------------

MOUNTCLIFF FUNDING LLC as Conduit By:   /s/ Joseph Soave   Name: Joseph Soave  
Title:   Chief Financial Officer Address for notices: 20 Gates Management LLC 30
Irving Place, 2nd Floor New York, NY 10003 Attention: Vidrik Frankfather
Telephone: (212) 295-4146 Facsimile: (212) 295-3785

E-mail: mountcliff@20gates.com;

mountcliff.group@db.com; ajohal@20gates.com

 

Omnibus Amendment No. 2



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as Alternate Purchaser By:   /s/
Michelangelo Raimondi   Name: Michelangelo Raimondi   Title:   Authorized
Signatory By:   /s/ Jason D. Muncy   Name: Jason D. Muncy   Title:   Authorized
Signatory Address for notices: Eleven Madison Avenue New York, NY 10010
Attention: Conduits and Credit Products Group Telephone: (212) 325-6688
Facsimile: (212) 325-4599 Bank Name: Bank of New York, NY ABA Number:
021-000-018 Account Number: 890-039-2770 Attention: Fred Mastromarino Reference:
Credit Suisse AG, Cayman Islands Branch

 

Omnibus Amendment No. 2



--------------------------------------------------------------------------------

CREDIT SUISSE AG, NEW YORK BRANCH

as Funding Agent

By:

  /s/ Michelangelo Raimondi   Name: Michelangelo Raimondi   Title: Vice
President

By:

  /s/ Jason Muncy   Name: Jason Muncy   Title: Vice President

Address for notices:

Eleven Madison Avenue

New York, NY 10010

Attention: Conduits and Credit Products Group Telephone: (212) 325-6688

Facsimile: (212) 325-4599

Bank Name: Bank of New York, NY

ABA Number: 021-000-018

Account Number: 890-038-7025

Attention: Fred Mastromarino

Reference: Credit Suisse AG, New York Branch

 

Omnibus Amendment No. 2



--------------------------------------------------------------------------------

GIFS CAPITAL COMPANY, LLC

as Conduit

By:   /s/ Thomas J. Irvin   Name: Thomas J. Irvin   Title: Manager Address for
notices:

GIFS Capital Company, LLC

Suite 4900

227 West Monroe St.

Chicago, IL 60606

Attention: Operations

Email: chioperations@guggenheimpartners.com Telephone: 312-977-4560

Telecopy: 312-977-1967

with a copy to:

c/o The Royal Bank of Scotland

Securitization Support

250 Bishopsgate

London EC2M 4AA

Email: secsupportconduit@rbs.com

Attention: Kristina Neville

Telephone: (312) 664-6566

Facsimile: (203) 873-5753

Bank: The Royal Bank of Scotland plc,

Connecticut Branch

Account for Payments: The Royal Bank of

Scotland plc CT Branch Lending

ABA Number: 026-009-580

Account Number: 486028642701

Reference: GIFS Collection MVW 2011-1

Attention: CB Operations

 

Omnibus Amendment No. 2



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC as Alternate Purchaser and Funding Agent By:  
RBS Securities Inc., as agent By:   /s/ David J. Donofrio   Name:   David J.
Donofrio   Title:   Director

Address for notices:

c/o The Royal Bank of Scotland

550 W. Jackson Blvd., 18th Floor

Chicago, IL 60661

Attention: Kristina Neville

Telephone: (312) 664-6566

Facsimile: (203) 873-5753

Bank: The Royal Bank of Scotland plc,

Connecticut Branch

Account for Payments: The Royal Bank of

Scotland plc CT Branch Lending

ABA Number: 026-009-580

Account Number: 486028642701

Reference: GIFS Collection MVW 2011-1

Attention: CB Operations

 

Omnibus Amendment No. 2



--------------------------------------------------------------------------------

SUNTRUST BANK

as Non-Conduit Committed Purchaser

By:

  /s/ Michael Peden   Name:   Michael Peden   Title:   Vice President

Address for notices:

3333 Peachtree Street NE

10th Floor East

Atlanta, Georgia 30326

Attention: Kayla Williams and David Morley Telephone: (404) 926-5475

Facsimile: (404) 495-2171

Email: strh.afg.funding@suntrust.com

Bank: SunTrust Banks

ABA Number: 061000104

Account Number: 1000022220783

Account Name: STB AGENCY SERVICES OPERATING ACCT

Attention: Doug Weltz

Reference: MVWOT 2011-1

 

Omnibus Amendment No. 2



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS

as Non-Conduit Committed Purchaser

By:   /s/ Jay Steiner   Name:   Jay Steiner   Title:   Managing Director By:  
/s/ Robert Sheldon   Name:   Robert Sheldon   Title:   Managing Director

Address for notices:

60 Wall Street

New York, New York 10005

Attention: Mary Conners

Telephone: (212) 250-4731

Facsimile: (212) 797-5300

Accounts Name: Commercial Loan Dep

ABA Number: 021-001-033

Bank Name: Deutsche Bank Trust Company Americas

Account Number: 99401268

Attention: Lee Joyner Ph. 904-527-6438

Reference: MVWOT 2011-1

 

Omnibus Amendment No. 2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

as Non-Conduit Committed Purchaser

By:   /s/ Steven Maysonet   Name: Steven Maysonet   Title: Vice President

Address for notices:

Bank of America, National Association

214 North Tryon Street, 15th Floor

NC1-027-15-01

Charlotte, North Carolina 28255 Attention: Securitization Finance Group c/o

Robert Wood / Steven Maysonet

Telephone: 980-388-5938 / 980-387-1386 Email: robert.wood@baml.com
steven.maysonet@baml.com

Accounts for Payments: Bank of America

ABA Number: 026 009 593

Account Name: Wire Clearing Account Account Number: 4426457864

Attention: Sean C. Walsh

Attention: 980-386-0159

Reference: Marriott Vacations Worldwide Owner Trust 2011-1

 

Omnibus Amendment No. 2



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC

as Non-Conduit Committed Purchaser

By:   /s/ Ajay Jagsi   Name: Ajay Jagsi   Title: Vice President

Address for notices:

14241 Dallas Parkway, Suite 1300

Dallas, Texas 75254

Attention: Ajay Jagsi

Telephone: (972) 361-7220

Facsimile: (866) 719-9124

Accounts for Payments:

ABA Number: 121-000-248

Account Number: 4124923707

Attention: Latonya Whitfield

Reference: Marriott Vacations Worldwide Owner Trust 2011-1

 

Omnibus Amendment No. 2



--------------------------------------------------------------------------------

Annex A

[See attached]



--------------------------------------------------------------------------------

EXHIBIT E

[        ], 201    

Marriott Vacations Worldwide Owner Trust 2011-1

c/o Wilmington Trust, National Association

1100 North Market Street

Wilmington, Delaware 19801

Re: Notice of Potential For Delayed Funding

Reference is made to the Amended and Restated Note Purchase Agreement, dated
September 11, 2012, by and among Marriott Vacations Worldwide Owner Trust 2011-1
(the “Issuer”), Marriott Ownership Resorts, Inc., as Servicer, MORI SPC Series
Corp., as Seller, Marriott Vacations Worldwide Corporation, as Performance
Guarantor, the Purchasers from time to time parties thereto (each such party,
together with their respective successors in such capacity, a “Funding Agent”),
the agent bank for each Purchaser Group from time to time party thereto, and
Deutsche Bank AG, New York Branch, in its capacity as agent for the Purchasers
and the Funding Agents (together with any amendments thereto, the “Note Purchase
Agreement”). Capitalized terms used herein but not otherwise defined shall have
the meanings set forth in the Standard Definitions attached as Annex A to the
Note Purchase Agreement.

Pursuant to Section 2.2(e) of the Note Purchase Agreement, [        ], as a
[Non-Conduit Committed Purchaser][Alternate Purchaser], hereby notifies the
Issuer that it has incurred Charges directly related to and as a result of the
“liquidity coverage ratio” under Basel III in respect of its Commitments under
the Note Purchase Agreement and/or its interests in the Notes.

 

Sincerely,

[        ]

 

By:

   

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT F

[        ], 201    

Marriott Vacations Worldwide Owner Trust 2011-1

c/o Wilmington Trust, National Association

1100 North Market Street

Wilmington, Delaware 19801

Re: Delayed Funding Notice

Reference is made to the Amended and Restated Note Purchase Agreement, dated
September 11, 2012, by and among Marriott Vacations Worldwide Owner Trust 2011-1
(the “Issuer”), Marriott Ownership Resorts, Inc., as Servicer, MORI SPC Series
Corp., as Seller, Marriott Vacations Worldwide Corporation, as Performance
Guarantor, the Purchasers from time to time parties thereto (each such party,
together with their respective successors in such capacity, a “Funding Agent”),
the agent bank for each Purchaser Group from time to time party thereto, and
Deutsche Bank AG, New York Branch, in its capacity as agent for the Purchasers
and the Funding Agents (together with any amendments thereto, the “Note Purchase
Agreement”). Capitalized terms used herein but not otherwise defined shall have
the meanings set forth in the Standard Definitions attached as Annex A to the
Note Purchase Agreement.

Pursuant to Section 2.2(e) of the Note Purchase Agreement, [        ], as a
[Non-Conduit Committed Purchaser][Alternate Purchaser], hereby notifies the
Issuer of its intent to fund its Commitment of the Notes Increase Amount related
to the Borrowing Notice delivered by the Issuer on [        ], on a Business Day
that is on or before [        ]1, rather than on the date specified in such
Borrowing Notice.

 

Sincerely,

[        ]

 

By:

   

Name:

 

Title:

 

 

1  Thirty-five days following the date of delivery by such Non-Conduit Committed
Purchaser or Alternate Purchaser of this Delayed Funding Notice.